Per Curiam.
Defendant has appealed from a conviction of grand larceny. Defendant’s court-appointed counsel on appeal has filed an Anders brief in accordance with Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967).
Defendant’s counsel has moved to withdraw and the prosecuting attorney moved to dismiss the appeal on the ground that it was frivolous.
We have reviewed the record and agree that no meritorious issues are presented by the record. Both motions are granted and the judgment and sentencé is affirmed.
It is so ordered.